DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 09-25-2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-01-2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a resin layer other than said surface layer” in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 is rejected because it recites “a resin layer other than said surface layer is not formed on said outer surface of said second upper material.” It is not clear that what structure is the resin layer, since the drawing does not show and the specification does not disclose clearly. Thus, it is also not clear that the resin layer is there or not. Moreover para 0045 discloses the resin layer being the second upper material; therefore it is completely not clear how can a resin layer (i.e. second upper material) happen in claim 1 but not in claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seabourne et al. (2019/0274391).
Regarding claim 1, Seabourne discloses an upper for a shoe, wherein said upper is adapted to cover a foot of a shoe wearer and said upper 5includes a base fabric layer, 
said base fabric layer (fig 2E) comprising: 
a first upper material formed of natural leather and constituting a first upper area (fig 2E, member 11, para 0070); and 
a second upper material formed of a material 10other than natural leather and constituting a second upper area (fig 2E, member 12, para ), 
wherein said upper further includes a surface layer (fig 2E, member 31) provided on an outer surface of said base fabric layer, and said surface layer is formed of resin film and covers 15both said first and second upper materials, whereby said outer surface of said base fabric layer is coated by said surface layer (para 0077).  
Regarding claim 3, Seabourne discloses 25said first and second upper materials are joined together -30-without overlapping (fig 2E, members 11-12).  
Regarding claim 4, Seabourne discloses said surface layer is fixedly attached to said outer surface 5of said base fabric layer (fig 2E, para 0090).  
Regarding claim 5, Seabourne discloses an outer peripheral shape of said surface layer coating said base fabric layer corresponds to an outer peripheral shape 10of said base fabric layer (fig 2E).  
Regarding claim 6, Seabourne discloses an outer peripheral shape of said surface layer coating said base fabric layer is smaller than an outer peripheral shape 15of said base fabric layer (fig 2E).  
Regarding claim 7, Seabourne discloses another member (fig 2A, member 32) is interposed between said surface layer and said outer surface of said base fabric layer.  
Regarding claim 8, Seabourne discloses a method for manufacturing an upper for a shoe, wherein said upper is adapted to cover a foot of a shoe wearer (fig 4) and said upper includes a base fabric layer, said method comprising: 
25providing a first upper material formed of -31-natural leather and constituting a first upper area (fig 2E, member 11, para 0070) and 
a second upper material formed of a material other than natural leather (fig 2E, member 12, para 0070) and constituting a second upper area, such that thereby said first and second upper materials form said base 5fabric layer;
joining said first and second upper materials together (para 0066); and 
coating an outer surface of said first and second upper materials with a surface layer formed of resin 10film (fig 2E, member 31, para 0077).  
Regarding claim 9, Seabourne discloses said surface layer is structured in such a way that said resin film is fixedly attached to said outer surface of said first 15and second upper materials (fig 2E, member 31, para 0077).    
Regarding claim 10, Seabourne discloses when fixing said resin film a sheet that has been treated by an unevenness treatment or processed by a print processing 20on a surface thereof is placed on and compressively bonded to said resin film (para 0013, 0039, and 0070).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seabourne et al. (2019/0274391).
Regarding claim 2, Seabourne does not clearly teaches 20a resin layer other than said surface layer is not formed on said outer surface of said second upper material coated with said surface layer. However, para 0078 discloses that member 32 either cover member 11 or 12. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand that the coating layer 32 can be used on only layer 11 to reduce thickness (para 0080).  
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732